Title: To George Washington from Thomas Lynch, 13 November 1775
From: Lynch, Thomas
To: Washington, George



My dear Sir
Philaa Nov. 13. 1775

In consequence of your Favr By Colo. Read I applied to the Chief Justice who tells me the Supreme Courts were lately held and that it will be some time before their Term will return, that he knows of no Capital Suit now depending and that it [is] very easy for Colo. Read to manage matters so as not to let that prevent his Return to you. I am sure Mr Chew is so heartily disposed to oblige you and to serve the Cause, that nothing in his Power will be wanting. I fear however that you will be some time in want of your Secretary, as I did not find him in hast to return when I mentioned to him what is just now related, he doubtless

has many private affairs to transact[.] the loss must be greatly increased by Mr Randolphs absence who I hear came to Town last Night.
I am happy to inform you that Congress has agreed to every Recommendation of the Committee and have gone beyond it in allowing the additional pay to the Officers. I rejoice at this but cant think with Patience, that pityfull wretches who stood cavilling with you when entreated to serve the next Campaign shoud reap the Benefit of this addition, they will now be ready enough but hope you will be able to refuse them with the Contempt they deserve and to find better in their room. Coud not some of the Gentlemen at Camp inlist the New England Men who have been perswaded to leave you, Frazier told me he coud. it woud be a Capital Point to convince the World that it is not necessary to have bad Officers of that Country in order to raise Men there. I can scarce bear their Tyranny.
I have a Letter from undoubted Authority that assures me, that the Destruction of the Parliamentary Army in America will certainly produce Peace and by another that the Seizing Quebec will produce the same Effect. I have no doubt America stands now indebted to her General for the One & will before the Return of Spring for the other, mistake me not, I have not altered my mind a jot since I left you, I mean not to anticipate your Determination, but only to approve your Design to hover like an Eagle over your Prey, always ready to Pounce [on] it when the proper Time comes. I have not forgot your Proposition relative to that City; I try to pave the way for it, and wait for the Season as you do.
No appearance of Peace unless produced by necessity on the part of the Enemy, every human feeling seems to have forsaken them, Fear and Interest only are listened to.
We hear Seven Tonns of Powder are arrived at Rhode Island & as many at Portsmouth, I hope tis true as it will possess us of advantageous Grounds & begin the Enemys Destruction. It is suspected in England Howes Army will give you the Slip [and] land at Long Island; which God of his infinite Mercy grant. we wait with impatience to hear of the totall reduction of Canada.
Your Virginians we hear have drubbed Ld D.—killed & took 50 Men and sunk one of his Vessells. may all such Vilains so perish.

A Mr Richd Hare Brother to the Porter Brewer, sailed in the Transport for Quebec. As you have, or must, take him let me recommend him to your Civilities while with you, and to send him to his Friends here, his Brother boards Miss Willing on thursday.
The Articles of War has all the amendments we reported, you will enforce them, you will not now suffer your Officers to sweep the Parade [with] the Skirts of their Coats or bottoms of their Trowsers, to cheat or to mess with their Men, to skulk in battle or sneak in Quarters, in short being now paid they must do their Duty & look as well as act like Gentlemen. Do not bate them an Ace, my Dear General, but depend on every Support of your Friends here. I have strove to keep two Battallions now raising in the Jerseys and one here quite disengaged that they may be ready, on a call to join you, shoud those you have desert you. I have not been quite unsuccesful. the Winter is our own, Boston will not during that Season be reinforced at least we have reason to think so.
I want the Return I desired from Gates exceedingly. Complts to him Lee, Putnam, Mifflin &ca.
’Tis so dark I cant read this Letter over or I woud save you the trouble of decyp[h]ering it. Dear Sir your most Obedt Serv.

Th. Lynch


ought not that Spirit of Independance and of Seperation from all other Authority, which appeared in the case of Capt. Dyer, to be abolished. will it be right to keep your Negroes for wood cutters?

